Citation Nr: 1434608	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  06-07 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988 and from June 1989 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the current issue in May 2010 and again in November 2011.  In September 2012, the Board issued a decision denying the Veteran's claim.  The Veteran subsequently appealed the Board's September 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court granted a September 2013 Joint Motion for Remand in which the parties moved the Court to vacate the Board's decision and return the case to the Board for further consideration.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2012 decision, the Board denied the Veteran's claim for service connection for a psychiatric condition, finding that a chronic psychiatric disability had not been shown in service or for many years thereafter, and that there was no competent evidence suggesting that a current psychiatric disorder was related to service or to a service-connected disability.  The Veteran was not afforded a VA examination in connection with his claim, as the Board determined that the elements considered when assessing the need for a medical examination had not been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the September 2013 Joint Motion for Remand, the parties noted that the Veteran reported experiencing depression and/or excessive worry on a July 1991 in-service report of medical history and that he had asserted that his current psychiatric disorders were caused by service-connected disabilities.  They also noted that the Veteran was medically discharged for one of his service-connected disabilities, and that he had reported contemporaneous symptoms of anxiety and depression.  Based on that evidence, the parties agreed that the low threshold of the McLendon standard had been met, such that the Veteran should have been afforded a VA examination prior to adjudication of his claim.

In view of the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine whether any currently diagnosed psychiatric disorder is related to service or to a service-connected disability.  Id.

Relevant ongoing VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim from April 2010 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  The Veteran should then be afforded a VA psychiatric examination, by a psychiatrist if available.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  Following a review of the claims file and physical examination, the examiner should respond to the following:

(a) Provide diagnoses for any psychiatric disorders identified.

(b) For any psychiatric disorder diagnosed during the course of the claim (other than a personality disorder), is it at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to service?  Please explain why or why not.

(c) If not related to service, is it at least as likely as not that the disorder is caused by a service-connected disability (status post lymph node resection scar with painful paresthesias, tinnitus, hearing loss and right ureteral calculus)?  Please explain why or why not.

(d) If not caused by a service-connected disability, is it    at least as likely as not that the psychiatric disorder  has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by a service-connected disability?  Please explain why or why not.  If the examiner finds the psychiatric disorder has been permanently worsened beyond normal progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the psychiatric disorder.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



